Citation Nr: 0119906	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  01-00 495 	)	DATE
	)
	)


THE ISSUE

Whether a July 1999 decision by the Board of Veterans' 
Appeals, which denied entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151, should be revised or 
reversed on the grounds of clear and unmistakable error.




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The moving party is the spouse of the veteran who had active 
military service from March 1942 to November 1945.  The 
moving party is the designated payee of the VA benefits the 
veteran is receiving.  

In July 1999, the Board of Veterans' Appeals (Board) denied 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for left leg thrombophlebitis.  In December 2000, the 
Board received a letter from the veteran's spouse, which was 
construed as a motion for revision of the Board's July 1999 
decision, on the grounds of clear and unmistakable error 
(CUE) in that decision, pursuant to a 38 U.S.C.A. § 7111 
(West Supp. 2000).  That law confers authority upon the Board 
to revise its prior decisions on such grounds.

In January 2001, the Board wrote to the moving party 
acknowledging receipt of her motion, and encouraged her to 
review the appropriate law and regulations regarding the 
motion she made.  She was also provided the citation to this 
law and regulations, and encouraged to obtain a 
representative.  As it happens, the moving party has not 
obtained a representative in this matter, although she 
submitted an additional letter to the Board that was received 
in May 2001.  The case was subsequently forwarded to the 
undersigned for her consideration.


FINDINGS OF FACT

1. The veteran in this case had active military service from 
March 1942 to November 1945.  

2.  The moving party has failed to clearly and specifically 
set forth the alleged CUE, or errors, of fact or law in the 
July 1999 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. §§ 20.1403, 20.1404(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reflects that in a July 
1999 decision by the Board, entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151, for left leg 
thrombophlebitis, was denied.  Essentially, 38 U.S.C.A. 
§ 1151 and its implementing regulations provide that 
compensation shall be awarded to a veteran who incurs 
additional disability not the result of his own willful 
misconduct, caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary of the Department of Veterans 
Affairs, either by a Department employee or in a Department 
facility.

In its decision, the Board noted that in 1946, the veteran 
had been admitted to a private medical facility, Clinical 
Susoni (Susoni), and that on May 24, 1946, an appendectomy 
was performed.  On the fifth post operative day, the veteran 
developed acute pain in the left leg, for which medication 
was provided.  Recovery was apparently slow with some 
recidivation, but the veteran was eventually discharged as 
"A.W.O.L."  The diagnoses were acute appendicitis and 
phlebitis acute postoperative, left femoral.  

The Board also noted in its 1999 decision that a VA document 
dated May 25, 1946, and addressed to Susoni, confirmed that 
the facility was authorized to render services for the 
appendectomy, but there was no evidence that subsequent 
hospitalization was provided under the laws administered by 
VA.  Likewise, the Board found no competent evidence relating 
the veteran's phlebitis to the appendectomy.  Under these 
circumstances, the Board found that the record did not 
establish that the veteran suffered injury or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment furnished under any of the laws 
administered by the VA.  As such, there was no basis for an 
award of benefits under § 1151.  Further, the Board 
considered Susoni, at best, to be an independent contractor, 
and that even if the VA had paid for the veteran's entire 
hospitalization, benefits provided under § 1151 did not 
contemplate additional disability incurred as a result of 
treatment provided by independent contractors.  Lacking legal 
merit, the claim for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, was denied.  

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (2000), relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 1992.  For 
a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of 
the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.
(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a 
Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation 
of evidence.  A disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

Furthermore, a motion to revise a prior Board decision, 

. . . must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of 
fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the 
result would have been manifestly different but for 
the alleged error.  Non-specific allegations of 
failure to follow regulations or failure to give 
due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy 
the requirements of the previous sentence.  Motions 
which fail to comply with the requirements set 
forth in this paragraph shall be denied. 

38 C.F.R. § 20.1404(b) (2000).  [Effective July 10, 2001, 
§ 20.1404 (b) was amended by an interim final rule to provide 
that motions which fail to comply with the requirements of 
that paragraph are to be dismissed without prejudice to 
refiling, rather than to be the subject of a final denial.  
36 Fed. Reg. 35902-35903 (July 10, 2001).  See Disabled 
American Veterans, et al. v. Gober, 234 F.3d. 682 (2000).]  

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill which became the statute specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [CUE]."  143 Cong. Rec. H1567, H1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance, as to the existence of 
clear and unmistakable error in prior Board decisions, based 
upon years of prior Court decisions regarding CUE.

As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,"
(2) the error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE 
must be based on the record and law that existed at 
the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The first suggestion in the record that the moving party in 
this case sought to establish that there was clear and 
unmistakable error in the Board's July 1999 decision was in a 
letter submitted to the RO in October 2000.  That letter 
reads as follows:  

I respectfully apply for a revision on the case of 
my husband [name of veteran].  I am applying for 
this revision on ground of the malpractice that 
ocurred against my husband.  The doctors that 
attended my husband in the Clinic Dr. Susoni, in 
Arecibo, P.R. on 1946 and the ones that have been 
attending him successively from that date until 
this actual date have never offered him the care 
and therapy that his physical condition required.  
My husband had been treated in a very negligent 
way.  I consider this a huge mistake and 
malpractice, the way that the personnel and the 
doctors contracted by the Veteran's Administration 
have treated my husband.  This is the reason why I 
am applying for a revision immediately, on the 
grounds of malpractice.  I am inclosing medical 
documents of the Auxiliar exmedical director of the 
same administration.  I consider all this situation 
a huge error.  The law signed by the President Bill 
Clinton on November 21, 1997, is to correct all 
these malpractice.  

Accompanying this statement were letters from VA personnel, a 
medical certification from a private physician dated in 
February 2000, (obviously not part of the record at the time 
of the Board's 1999 decision), and a copy of the provisions 
of Public Law 105-111, regarding the revisions of veterans 
benefits decisions based on clear and unmistakable error, 
which was signed into law in November 1997.  The letters from 
VA personnel were dated in August 1982 and February 1983.  
The 1982 letter lists the disabilities for which the veteran 
was service connected, and those which were not service 
connected.  The 1983 letter, from a VA physician and written 
in Spanish, apparently describes the veteran's condition at 
that time.  

In a November 2000 letter from the RO to the moving party, 
she was advised that if she sought reconsideration of the 
Board's July 1999 decision, it would be necessary for her to 
file a motion in that regard with the Board.  In December 
2000, the Board received a statement from the moving party, 
which was construed as a motion submitted under 38 U.S.C.A. 
§ 7111.  This December 2000 statement reads as follows:  

I respectfully request a reconsideration of the 
decision taken by the Board of Veterans Appeals on 
July 2, 1999 in my husband's case, [the veteran].  
He developed a Thrombophlebitis on his left leg 6 
months after being licensed from the Armed Forces 
of the United States of America.  In this case 
there was malpractice and also unmistakable 
erro[r]s commited.  Read carefully the letter from 
the exdirector of the Veterans Administration, 
Regional Office in San Juan, Puerto Rico, addressed 
to Mr. Carlos Romero Barcelo on January 28, 1997.  
It's the same explanation found on  38 U.S.C.A. 
1151.  I appreciate your attention.  

Accompanying this statement was a copy of a January 1997 
letter from the RO to the Honorable Carlos Romero-
Barcelo.  In this letter, Mr. Romero-Barcelo was advised 
of the pension benefits the veteran was receiving, the 
status of the appeal the veteran had pending at the 
time, a brief history of a claim for service connection 
the veteran had made, and regulations regarding the 
revision of earlier decisions when clear and 
unmistakable error in an earlier decision is found.  

In May 2001, the Board received another statement from the 
moving party, dated in April 2001.  This reads as follows:

I, [the moving party], as wife and fiduciary of the 
veteran [the veteran's name] request respectfully 
to give my husband's case an advance.  This is not 
a frivolous case.  My husband's case is a real 
connected compensation case.  Read paragraph # 
3.307 and # 3.309, part # 1151 U.S. Title 38.  This 
case has been coming and going from the Veteran's 
Administration Regional Office in San Juan, P.R. to 
the Board of Veteran's Appeals and vice versa.  
Late justice is not justice.  United States of 
America is the empire of truth of the Liberty of 
the Civil Rights and equality of conditions.  
However they have failed my husband.  Please give 
this case an advance.  Apply law 111 of the 
Congress 105, signed on November 21, 1997, signed 
by William Jefferson Clinton.  

My husband and I request the payment of a service 
connected condition under the recent case of 
Gardner v. Brown decided by the U.S. Supreme Court 
on Dec. 12, 1994.  Prior to Gardner, the Veterans 
Administration recognized incapacity only if there 
was negligence.  The Gardner case change that, and 
no need to proof medical negligence is needed 
anymore.  What is needed to show is that the 
veteran came out from medical treatment worst than 
before.  

He underwent surgery for appendectomy on May 24, 
1946 at Susoni Hospital in Arecibo, P.R.  He 
developed thrombophlebitis on his left leg, 
condition he did not had before.  The blood valve 
at the fermoral artery became sealed and then as a 
natural consequence, he got flebitis and varicose 
veins.  A 30 % handicap was granted to him because 
of this condition, but no money was paid.  Under 
Gardner v. Brown he is entitled to payment because 
the law goes back to 1924 and Veterans 
Administration was constructing the same wrongly.  
See photocopy of document attached.  

In the year 1960, he underwent back surgery at 
Coatesville, Hospital, Penn. and as a result of the 
treatment he came out with a herniated L-4 and S-1 
disks.  He was granted 40% handicap for this 
condition.  Before surgery, all medical records 
showed he did not have the herniated disks.  
Through a letter dated August 10, 1982 (see copy 
attached) he was granted 40 % post residuals, 
herniated disks L-4, S-1.  He was granted also 20% 
handicap for varicose vein (see document of August 
10) attached.  I wish to hear an answer from you 
very soon.  

Accompanying this statement was a photocopy of the provisions 
of Public Law 105-111, regarding the revisions of veterans 
benefits decisions based on clear and unmistakable error, 
which was signed into law in November 1997.  There were no 
other attachments or accompanying documents, and in 
particular, no copy of an August 10, 1982 letter.  

After reviewing the moving party's statements, the Board is 
unable to identify any remarks which point to any error in 
the Board's 1999 decision.  She obviously disagrees with the 
result of the Board's decision, she provides a chronology of 
events, offers her interpretation of these events and she 
restates various laws and regulations, but she points to no 
specific evidence that undebatably demonstrates the veteran's 
entitlement to benefits pursuant to § 1151, and makes no 
arguments countering the Board's conclusion that under the 
circumstances of the veteran's case, the claim for 1151 
benefits lacked legal merit. 

To the extent that the moving party may be asserting that the 
Board did not fully consider the evidence that was of record 
at the time of its 1999 decision, and therefore improperly 
weighed or evaluated the evidence at that time, disagreement 
as to how the facts were weighed or evaluated has been 
specifically precluded as a basis for CUE in Rule 1403(d)(3).  
Moreover, as far as any other basis for CUE is concerned, the 
Board must emphasize that in a CUE motion, it is incumbent 
upon the moving party to set forth clearly and specifically 
the alleged CUE, and that non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Motions which fail to comply with the requirements set forth 
in Rule 1404(b), are subject to dismissal without prejudice.  
Disabled American Veterans, et al. v. Gober, supra.  

In this case, the Board concludes that the moving party has 
not complied with the requirements of 38 C.F.R. § 20.1404(b) 
by her failure to clearly and specifically set forth the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  In view of 
this, the Board has no alternative but to dismiss the moving 
party's motion for CUE without prejudice.


ORDER

The motion for revision of the July 1999 Board decision on 
the grounds of CUE is dismissed without prejudice.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



